Citation Nr: 0531997	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, claimed as 
residuals of electroconvulsive therapy (ECT), including 
neurological symptoms and periodic limb movement disorder 
(PLMD), provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.  The Board first considered this appeal in August 
2003, and remanded it for additional development.  All 
requested development has been completed, but the RO 
continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for further 
appellate consideration.

The Board notes that the veteran submitted a claim of 
entitlement to compensation for glaucoma in January 2004.  It 
does not appear that the claim has been adjudicated and it is 
not here before the Board in appellate status.  Accordingly, 
the claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent ECT at a VA medical facility from 
May 20, 1987, to June 5, 1987.

3.  The veteran is currently diagnosed as having PLMD with 
fatigue, clumsiness, and incoordination associated with that 
disorder, as a direct result of the ECT performed at a VA 
medical facility.

4.  PLMD was not developed coincidental with the VA treatment 
supplied, the continuance or natural progress of a disease or 
injury for which VA treatment was authorized, nor was it the 
certain or near certain result of the VA treatment.

CONCLUSION OF LAW

Periodic limb movement disorder with fatigue, clumsiness, and 
incoordination associated with that disorder was incurred as 
a result of VA treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) were examined and the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran asserts that he developed periodic limb movement 
disorder with fatigue, clumsiness, and incoordination as a 
result of ECT performed at a VA facility in May and June 
1987.  Treatment records show that the veteran underwent 
eight sessions of ECT and experienced a twenty second episode 
of asystole during the last session.  A statement from his 
former spouse reflects that the veteran did not experience 
any apparent neurological problems during their marriage that 
ended in 1987; his current girlfriend reported that the 
veteran has had unruly sleep and coordination problems since 
she met him in 1991.

During the course of the veteran's appeal, the law with 
respect to awarding compensation for disability caused by VA 
treatment was revised.  At the time the veteran filed his 
claim in February 1996, 38 U.S.C.A. § 1151 provided that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  Under 38 
C.F.R. § 3.358(c)(3) (1996), compensation was precluded only 
where disability (1) was not causally related to VA 
hospitalization or medical or surgical treatment, or (2) was 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) was the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) was 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Thus, where a causal 
connection is shown to exist, there is no willful misconduct, 
and the additional disability does not fall into one of the 
above-listed exceptions, the additional disability will be 
compensated as if service connected.

For claims filed on or after October 1, 1997, the claimant 
must show that the VA treatment in question resulted in 
additional disability (or death) and that the proximate cause 
of the disability (or death) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability (or death) was an event which was not reasonably 
foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 
2002).  

The Board notes that the RO has continued to find that the 
more recent statutory requirements are applicable to this 
claim.  The Board, however, specifically finds that the 
veteran submitted his claim in February 1996, was denied 
entitlement to the benefits sought in a September 1996 rating 
decision that was not mailed to the veteran until October 18, 
1996, and that the veteran submitted his notice of 
disagreement within one year of the date notice was sent.  
Although the notice of disagreement was received by VA on 
October 22, 1997, 38 C.F.R. § 20.305 allows for the date of 
mailing to be considered five days prior to the date of 
receipt if there is no post-mark of record, such as in this 
case.  Therefore, the veteran's claim must be considered 
under the law in effect at the time the claim was filed.

The medical evidence clearly shows that the veteran 
participated in ECT in 1987 to treat depression and was 
advised of the risks and benefits of the treatment.  A record 
dated May 13, 1987, reveals that the veteran was eager to 
proceed with the treatment.  The record does not contain, 
however, a list of the risks discussed with the veteran.


Current medical evidence shows that the veteran is diagnosed 
as having PLMD.  In November 2004, a VA neurologist examined 
the veteran and reviewed the claims folder in depth.  
Following a complete evaluation, the examiner opined that the 
veteran had the additional disability of PLMD with fatigue, 
clumsiness, and incoordination associated with that disorder 
and that the disability was at least as likely as not to be 
causally attributable to the ECT treatment received at a VA 
facility in 1987.  The examiner also noted that the veteran 
had short-term memory deficit that was commonly identified in 
an informed consent form as a likely or probable result of 
treatment.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that based upon the medical opinion of record and the 
treatise evidence submitted by the veteran that he has PLMD 
as a direct result of VA treatment.  This disorder was not 
merely coincidental with the VA treatment supplied, the 
continuance or natural progress of a disease or injury for 
which VA  treatment was authorized, nor was it the certain or 
near certain result of the VA treatment.  PLMD is causally 
related to VA treatment and, as such, compensation under 
38 U.S.C.A. § 1151 for PLMD with fatigue, clumsiness, and 
incoordination associated with that disorder is granted.




ORDER

Compensation under 38 U.S.C.A. § 1151 for periodic limb 
movement disorder with fatigue, clumsiness, and 
incoordination associated with that disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


